DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/17/2020 is acknowledged. Claims 11-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fredslund (US 2017/0328604) in view of Christensen (US 2016/0102901).
	As to claim 1, Fredslund teaches a refrigeration system comprising:
	a receiver 5 configured to collect a gas refrigerant produced by the system and comprising an outlet 9 through which the gas refrigerant exits receiver 5; 
	a gas bypass valve 12 fluidly coupled to the outlet of the receiver 5 and operable to control a pressure of the gas refrigerant in the receiver 5 by controlling a first flow of gas from the receiver 5 through the valve 12 (Fig. 1); and

	wherein the operation of the system is switched from operating the gas bypass valve 12 to operating the parallel compressor to control the pressure of the gas refrigerant in the receiver 5 in response to a value of a process variable crossing over a switchover setpoint (paragraph 77), wherein the value of the process value is a pressure value and thus depends on an amount of the gas refrigerant produced by the system.
	Fredslund is silent regarding any particular apparatus used to implement the control, and also does not explicitly teach automatically adjusting the switchover setpoint in the manner as claimed. However, Christensen teaches that it is known to use a controller 106 to control a refrigeration system such as the one disclosed by Fredslund, and further discloses automatically adjusting a switchover setpoint for selecting between operation of a bypass valve and a parallel compressor in response to the amount of gas refrigerant produced by the refrigeration system being insufficient to sustain operation of the parallel compressor (paragraphs 88 and 138-139). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Fredslund to include a controller configured to perform the system operation, and to configure the controller to automatically adjust the switchover setpoint as taught by Christensen, because it would provide a flexible system control capable of 
	As to claim 2, Fredslund does not explicitly teach switching from valve to compressor operation in response to the process variable exceeding the switchover setpoint for a predetermined amount of time. However, Christensen teaches that it is known to perform such a switchover in response to exceeding a preset time (paragraph 141). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Fredslund to switch between valve and compressor operation in response to the process variable exceeding the switchover setpoint for a predetermined amount of time as taught by Christensen in order to prevent short cycling of the valve and compressor operations.
	As to claim 3, Fredslund, as modified, teaches adjusting the switchover value automatically based on a history of past data measurements (Christensen, paragraph 138), but does not explicitly teach automatically increasing the switchover setpoint in the specific manner as claimed. However, the claimed limitations are merely a recitation of routine optimization of iteratively adjusting a parameter until it yields the desired result. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the operation of Fredslund to incorporate the claimed optimization process in order to achieve the most desirable compressor operation.
	As to claim 4, Fredslund teaches activating the parallel compressor 11 in response to the pressure of the gas refrigerant in the receiver exceeding a pressure setpoint, and deactivating the compressor 11 in response to the pressure dropping below the setpoint (paragraphs 75 and 77). 
As to claim 8, Fredslund teaches switching to operating the gas bypass valve 12 in response to the pressure of the gas refrigerant in the receiver dropping below a pressure setpoint (paragraph 77). 

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fredslund and Christensen as applied in the rejections above, and further in view of Barbier (US 6,578,373).
	As to claims 5-7 and 9-10, Fredslund, as modified, does not explicitly teach utilizing a delay timer to determine if the gas refrigerant produced by the refrigeration system is sufficient to sustain operation based on a number of activations/deactivations of the compressor in the manner as claimed. However, Barbier teaches using a timer to determine that an amount of gas for a compressor is insufficient in response to a pressure dropping below a minimum suction pressure more than a predetermined amount of times within a certain timed period (col. 10, lines 15-20). Since the compressor of Fredslund is turned off in response to pressure dropping below a threshold (paragraphs 75 and 77), it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Fredslund to make a determination that there is insufficient gas flow to sustain compressor operation when the pressure drops below the threshold (and in response the compressor is deactivated) more than a predetermined amount of times within a certain timed period as taught by Barbier in order to prevent compressor malfunction due to operation with insufficient suction pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763